IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                         NOS.
                                        AP-76,743
                                        AP-76,744
                                        AP-76,745
                                        AP-76,746
                                        AP-76,747
                                        AP-76,748

                        EX PARTE REAHT SMITH, Applicant



             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. F-0916240-K, F-0916241-K, F-0916242-K,
                 F-0916243-K, F-0916244-K, AND F-0916245-K
                 IN THE CRIMINAL DISTRICT COURT NO. 4
                          FROM DALLAS COUNTY



       Per curiam.

                                      OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court these applications for writs of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of four aggravated robberies, burglary of a habitation, and unauthorized use of a
                                                                                              2

motor vehicle. He was sentenced to fifteen years’ imprisonment for each aggravated robbery,

ten years’ imprisonment for the burglary of a habitation, and two years’ imprisonment for the

unauthorized use of a motor vehicle.

       Applicant contends he desired to appeal these convictions but was denied this right

through no fault of his own. The trial court finds Applicant is entitled to relief and

recommends the requests for out-of-time appeal be granted. The trial court’s findings and

recommendations are supported by the record.

       Applicant is entitled to the opportunity to file out-of-time appeals of the judgments

of conviction in each cause, which are Cause Nos. F-0916240-K, F-0916241-K,

F-0916242-K, F-0916243-K, F-0916244-K, and F-0916245-K from the Criminal District

Court No. 4 of Dallas County. Applicant is ordered returned to that time at which he may

give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful

appeals.

       Applicant is represented by counsel in these habeas cases, but the trial court shall

determine if counsel will continue to represent Applicant on the appeals. If counsel is not

going to represent Applicant on the appeals then within ten days of the issuance of this

opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney

to represent him on the appeals. All time limits shall be calculated as if the sentences had

been imposed on the date on which the mandate of this Court issues. We hold that, should
                                                                                              3

Applicant desire to prosecute the appeals, he must take affirmative steps to file written

notices of appeal in the trial court within 30 days after the mandate of this Court issues.




Delivered: March 7, 2012
Do Not Publish